Case 1:20-cv-00449-JPW Document 1-3 Filed 03/16/20 Page 1 of 19

“Exhibit B”
no Case 1:20-cv-00449-JPW Document 1-3 Filed 03/16/20 Page 2 of 19

|
! <3
|

4
f

{ -= ee 7 ay
ro Wen = = oy CO
; =aAO — ae
i pepe orn we
: Co . was
34H WwW notes
me NM SRE
i Ceo oO Om
$ aoe Om
oc = oA
Wes oF = pr *
nim wp Te
i “a —_ er
i = et

IN THE COURT OF COMMON PLEAS OF FRANKLIN COUNTY, PENNSYLVANIA
Civil Division
CINDY M. ORNER, Individually and as

ADMINISTRATRIX of the ESTATE OF
RAYMOND J. ORNER, JR., Deceased,

Sind Mion, Rutn Shank

Plaintiff, No.: 2019-4862

VS. PLAINTIFF’S COMPLAINT
INTERNATIONAL LABORATORIES, Code:
LLC; WAL-MART STORES EAST, L.P.;
and WAL-MART SUPERCENTER #3633, ited on Behalf of: Plaintiff, Cindy M. Omer,
Defend Individually and as Administratrix of the Estate
© ene ants. of Raymond J. Orner, Jr., Deceased

Counsel of Record for this Party:

SCOTT M. SIMON, ESQUIRE
Pa 1.D. No.: 307559

ROBERT PEIRCE & ASSOCIATES, P.C.
Firm LD. No,: 839

707 Grant Street
Suite 125

Pittsburgh, PA 15219
(412) 281-7229

a

7%
Case 1:20-cv-00449-JPW Document 1-3 +Filed 03/16/20 Page 3 of 19

|

IN THE COURT OF COMMON PLEAS OF FRANKLIN COUNTY, PENNSYLVANIA
‘
Civil Division
CINDY M. ORNER, Individually and as
ADMINISTRATRIX of the ESTATE OF
RAYMOND J. ORNER, JR., Deceased,
No.: 2019-4862
Plaintiff,
vs.
INTERNATIONAL LABORATORIES, LLC;
WAL-MART STORES EAST, L.P.; and
WAL-MART SUPERCENTER #3633,

Defendants.

NOTICE TG DEFEND

You have been sued in court. If you wish to defend against the claims set forth in the
following pages, you must take action within twenty (20) days after this Complaint and Notice
were served, by entering a written appearance personally or by an attomey and filing in writing
with the court your defenses or objections to the claims set forth against you. You are warned
that if you fail to do so, the case may proceed without you and a judgment may be entered
against you by the court without further notice for any money claimed in the Complaint or for
any claim or relief requested by the plaintiff. You may lose money or property or other rights
important to you.

YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE, IF YOU
DO NOT HAVE A LAWYER OR CANNOT AFFORD ONE, THEN YOU SHOULD GO
TO OR TELEPHONE THE OFFICE SET FORTH BELOW TO FIND OUT WHERE

YOU CAN GET LEGAL HELP:
Case 1:20-cv-00449-JPW Document 1-3 4 Filed 03/16/20 Page 4 of 19

di

i
E

t
Pennsylvania Bar Association

Lawyer Referral Service
Telephone: 1-800-692-7375 (PA ONLY)
or 717-238-6715
YOU MUST RESPOND TO THIS COMPLAINT WITHIN TWENTY (20) DAYS
OR A JUDGMENT FOR THE AMOUNT CLAIMED MAY BE ENTERED AGAINST
YOU BEFORE THE HEARING. IF YOU DO NOT APPEAR FOR THE HEARING, THE
CASE MAY BE HEARD IMMEDIATELY BEFORE A JUDGE. THERE 18 NO RIGHT

TO A TRIAL DE NOVO ON APPEAL FROM A DECISION ENTERED BY A JUDGE.

bo
Case 1:20-cv-00449-JPW Document 1-3 | Filed 03/16/20 Page 5 of 19

1
t
"
I

IN THE COURT OF COMMON PLEAS OF FRANKLIN COUNTY, PENNSYLVANIA
Civil Division
CINDY M. ORNER, Individually and as
ADMINISTRATRIX of the ESTATE OF
RAYMOND J. ORNER, JR., Deceased,
No.: 2019-4862
Plaintiff,
vs.
INTERNATIONAL LABORATORIES, LLC;
WAL-MART STORES EAST, L.P.:; and
WAL-MART SUPERCENTER #3633,

Defendants.

PLAINTIFF’S COMPLAINT

AND NOW, comes the Plaintiff, Cindy M. Omer, Individually and as Administratrix of
the Estate of Raymond J. Orner, Jr., Deceased, by and through her undersigned counsel, Scott M.
Simon, Esquire, and the law firm of Robert Peirce & Associates, P.C., and claims damages of the
Defendants, International Laboratories, LLC; Wal-Mart Stores East, L.P., and Wal-Mart
Supercenter #3633; upon causes of action, the following of which are statements: |

l. Plaintiff Cindy M. Omer is an adult individual who resides at 280 Hawbaker
Avenue, Waynesboro, Franklin County, Pennsylvania 17268.

2. Cindy M. Omer is the widow of Decedent Raymond J. Omer, Jr.

3. Cindy M. Orner was appointed Administratrix of the Estate of Raymond J, Omer,
Jr. by the Register of Wills of Franklin County on December 2, 2019.

4, Plaintiff brings this action pursuant to 42 Pa. Const. Stat. § 8301 and Pa. R.C.P.

2202(a) as the personal representative of the Estate of Raymond J. Omer, Jr., on her own behalf
Case 1:20-cv-00449-JPW Document 1-3 :Filed 03/16/20 Page 6 of 19

!
i

‘
‘

and on behalf of all those entitled by law to recover damages for the wrongful death of Raymond
J. Orner, Ir.
5. The names of all persons legaily entitled to recover damages for the wrongful

death of Raymond J. Orner, Jr,, and their relations to him, are as follows:

Name: Relationship:
Cindy M. Orner Spouse
Jessica Orner Daughter
6. Defendant International Laboratories, LLC is a Florida Limited Liability

Corporation engaged in business in Pennsylvania with a registered address located at 6911 Bryan
Dairy Road, Suite 270, Seminole, Florida 33777.

7. Defendant Wal-Mart Stores East, L.P., is a Delaware Limited Partnership engaged
in business in Pennsylvania with a registered address located at 601 N. Walton Boulevard,
Bentonville, Arkansas 72712.

8. Defendant Wal-Mart Supercenter #3633 is a stand-alone Wal-Mart location that,
upon information and belief, was owned and operated by Defendant Wal-Mart Stores East, LP.
at all times relevant hereto. Defendant Wal-Mart Supercenter #3633 operates at a registered
address of 12751 Washington Township Boulevard, Waynesboro, Franklin County,
Pennsylvania 17268.

9. Defendant Wal-Mart Stores East, L.P. and Defendant Wal-Mart Supercenter

#3633 will hereinafter be referred to collectively as “Wal-Mart Defendants”.

ho
Case 1:20-cv-00449-JPW Document 1-3 ;Filed 03/16/20 Page 7 of 19

i0. At all times relevant hereto, the above-named Defendants acted independently,
and by and through their duly authorized agents, servants, and employees, then and there acting
within the course and scope of their employment.

11. At no time during his life did Raymond J. Orner, Jr. bring an action to recover
damages for his personal injuries, and no other action has been brought to recover damages for
the wrongful death of Raymond J. Omer, Jr.

FACTS COMMON TO ALL CAUSES OF ACTION

12. _ All preceding paragraphs of this Complaint are incorporated herein, as if set forth
more fully at length.

13. On or about November 9, 2017, Mr. Omer underwent an angioplasty to his left
leg, with implantation of a stent.

14. | Mr, Omer had prior stents placed in his right coronary artery, left internal carotid
artery, and his right internal iliac artery, all within the previous four years.

15. | Mr. Omer had been taking Clopidogrel! (also known as “Plavix’) daily since April
of 2017.

16. Clopidogrel is a platelet inhibiting medication that is prescribed to patients with
various cardiovascular diseases, peripheral arterial disease, and patients with a history of strokes.

17. Specifically, Mr. Orner was prescribed Clopidogrel by his physician as a
prophylactic measure for the prevention of blood clots, heart attacks, and strokes.

18. Missed doses of Clopidogrel increase a person’s risk of heart attack and stroke,

which can be life-threatening.
Case 1:20-cv-00449-JPW Document 1-3 3 Filed 03/16/20 Page 8 of 19

t

} \

19, On November 16, 2017, Mr. Orner went to the pharmacy at Wal-Mart
Supercenter #3633 to pick up his Clopidogrel prescription.

20. At some point before November 16, 2017, Defendant international Laboratories,
LLC shipped a manufacturer’s lot of what had been marked Clopidogrel 75 mg bottles to Wal-
Mart Supercenter #3633.

21. Each bottle had been packaged with thirty tablets.

22. However, although each of the bottles had been individually marked as
Clopidogrel, many of the bottles in the shipment actually contained thirty 10 mg tablets of
Simvastatin.

23. Upon information and belief, as a result of International Laboratories, LLC’s
packaging error, instead of distributing thirty 75 mg tablets of Clopidogrel per Mr. Ormer’s
prescription, the pharmacy at Wal-Mart Supercenter #3633 actually distributed to Mr. Omer a
bottle containing thirty 10 mg tablets of Simvastatin.

24. For a period of several weeks thereafter it is believed that Mr. Orner took the
incorrect medication, believing the bottle he had been given at Wal-Mart had been packaged
with Clopidogrel.

25. Because Mr. Orner was not actually taking Clopidogrel as prescribed by his
doctor, his risk of suffering a heart attack and stroke increased with each passing day.

26. On December 12, 2017, Mr. Omer suffered a heart attack and died.

27.  Atthe time of his death, Mr. Orner was 55-years-old,

28. For a period of time following his death, Mr. Orner’s family was under the

impression that he had died of natural causes.
Case 1:20-cv-00449-JPW Document 1-3 Filed 03/16/20 Page 9 of 19
i

ee ey i

i

29. However, on January 10, 2018, Defendant International Laboratories, LLC sent a
letter to Mr. Orner’s next-of-kin detailing the labelling error and resulting recall of the entire lot
of Clopidogrel 75 mg bottles that it had shipped to Wal-Mart Supercenter #3633,

COUNT I

CINDY M. ORNER, Individually and as ADMINISTRATRIX of the ESTATE OF
RAYMOND J. ORNER, JR., Deceased vs. INTERNATIONAL LABORATORIES, LLC

STRICT PRODUCTS LIABILITY

30. All preceding paragraphs of this Complaint are incorporated herein, as if set forth
more fully at length.

31. Defendant Intemational Laboratories, LLC was, at all times relevant hereto,
engaged in the business of selling and distributing bottles containing 75 mg tablets of
Clopidogrel.

32, Defendant International Laboratories, LLC was the manufacturer and distributor
of multiple Clopidogrel bottles which contained Simvastatin, one of which was sold to Raymond
J. Omer, Jr. in the course of their business.

33. The bottles distributed to the Wal-Mart Defendants and, thereafter, Raymond J.
Orner, Jr., and which contained Simvastatin and not Clopidogrel were manufactured and
distributed or otherwise placed into the stream of commerce by Defendant International
Laboratories, LLC, and was expected to and did reach Raymond J. Omer, without any alterations
or changes in its condition.

34, Raymond J. Omer, Jr., the ultimate consumer, did not contemplate that the
Clopidogrel bottles manufactured by Defendant International Laboratories, LLC contained the

imecorrect medication.
Case 1:20-cv-00449-JPW Document 1-3 piled 03/16/20 Page 10 of 19

|
|
i
‘3
!

35. Because Clopidogrel is intended for use as a prophylactic anticoagulation
medication for the purpose of preventing heart attack and strokes, and because Raymond J.
Orner, Jr. intended to use the medication for that purpose, the bottle marked as Clopidogrel 75
mg tablets which contained Simvastatin as sold to Mr. Orner was unreasonably dangerous and in
fact fatal to him in that it gave Mr. Orner the false assumption that he was taking the correct
medication fer his condition when, in fact, he was not.

36. No warning was ever given to Plaintiff or Decedent Raymond J. Orner, Jr. by
Defendant International Laboratories, LLC of the defect until January 10, 2018 — nearly one
month after Mr. Orner died from a fatal heart attack,

37. The defective and unreasonably dangerous manufacturing of the Clopidogrel
bottles distributed to Wal-Mart Supercenter #3633 which contained Simvastatin was a direct and
proximate cause of Raymond J. Orner’s injuries, heart attack, and death.

38. As aresult, Defendant International Laboratories, LLC is strictly liable to Plaintiff
for damages claimed in this case.

WHEREFORE, Plaintiff, Cindy M. Omer, Individually and as Admunistratrix of the
Estate of Raymond J. Orner, Jr., Deceased, claims damages of the Defendant, International
Laboratories, LLC, and demands compensatory damages from the Defendant in an amount in

excess of the jurisdictional arbitration limits, together with interest, costs of suit, and any other

relief this Honorable Court deems appropriate to recover for which this suit is filed.
Case 1:20-cv-00449-JPW Document 1-3 Filed 03/16/20 Page 11 of 19
!

COUNT I

CINDY M. ORNER, Individually and as ADMINISTRATRIX of the ESTATE OF
RAYMOND J. ORNER, JR., Deceased vs, INTERNATIONAL LABORATORIES, LLC

NEGLIGENCE — SURVIVAL

39. All preceding paragraphs of this Complaint are incorporated herein, as if set forth
more fully at length.

40. At some point prior to November 16, 2017, Defendant International Laboratories,
LLC prepared and shipped a manufacturer’s lot of what had been marked Clopidogrel 75 mg
battles to Wal-Mart Supercenter #3633, but instead had filled bottles with Simvastatin.

41. At the time of preparation of the fot, Defendant International Laboratories, LLC
had a duty to the Decedent, Raymond J. Orner, and other individuals who required Clopidogrel
for anticoagulation, to use the professional skill, training, and expertise of a reasonably prudent
pharmaceutical company in the preparation of said lot of medications.

42. Upon shipment of the defective lot to Wal-Mart Supercenter #3633, Defendant
International Laboratories, LLC breached its duty of care by negligently and erroneously
mislabeling medications that had been prescribed for Raymond J. Omer, Jr., thereby depriving
him of necessary medication.

43. Additionally, Defendant International Laboratories, LLC breached its duty of care
by filling bottles labeled as containing Clopidogrel 75 mg tablets with Simvastatin.

44. After receipt of the mislabeled medications, and in reliance upon the skill,
training, and expertise of Defendant International Laboratories, LLC, Raymond J. Omer, Jr.

ingested Simvastatin, the incorrect medication, believing that he was ingesting Clopidogrel.
Case 1:20-cv-00449-JPW Document 1-3 Filed 03/16/20 Page 12 of 19
|

45. Asa direct and proximate result of the negligence of the Defendant, International
Laboratories, LLC, as hereinabove set forth, Raymond J. Omer, Jr. ingested the incorrect
medication for several weeks, was deprived of necessary anticoagulation medication, suffered a
heart attack, and died as a result.

WHEREFORE, Plaintiff, Cindy M. Omer, Individually and as Administratrix of the
Estate of Raymond J. Orner, Jr., Deceased, claims damages of the Defendant, International
Laboratories, LLC, and demands compensatory damages from the Defendant in an amount in
excess of the jurisdictional arbitration limits, together with interest, costs of suit, and any other
relief this Honorable Court deems appropriate to recover for which this suit is filed.

COUNT HI

CINDY M. ORNER, Individually and as ADMINISTRATRIX of the ESTATE OF
RAYMOND J. ORNER, JR., Deceased vs, INTERNATIONAL LABORATORIES, LLC

WRONGFUL DEATH

46. All preceding paragraphs of this Complaint are incorporated herein, as if set forth
more fully at length.

47, All of the actions and/or inactions of Defendant International Laboratories, LLC,
as described above, as well as the breaches of the duty of care owed to Raymond J. Orner, Jr.
increased the risk of harm to him and caused and/or contributed to his death on December 12,
2017,

48. The persons entitled by law to recover damage for Raymond J, Orner’s wrongful

death, identified herein, have sustained the following damages and losses:

a. All money expended for surgical, hospital, and nursing
expenses incurred prior to the death of Raymond J. Omer,
Jr:
8
Case 1:20-cv-00449-JPW Document 1-3 (Filed 03/16/20 Page 13 of 19

ft

b. All money expended for funeral and estate expenses
because of the death of Raymond J. Orner, Jr.; and,

c. They have forever been denied and forever lost the

services, society and comfort, as well as the assistance,

guidance, counseling, companionship, solace and

protection of the Decedent, Raymond J. Orner, Jr..

WHEREFORE, Plaintiff, Cindy M. Ormer, Individually and as Administratrix of the
Estate of Raymond J. Omer, Jr., Deceased, claims damages of the Defendant, International
Laboratories, LLC, and demands compensatory damages from the Defendant in an amount in
excess of the jurisdictional arbitration limits, together with interest, costs of suit, and any other

relief this Honorable Court deems appropriate to recover for which this sunt is filed.

COUNT IV

CINDY M. ORNER, Individually and as ADMINISTRATRIX of the ESTATE OF
RAYMOND J. ORNER, JR., Deceased vs. WAL-MART DEFENDANTS

NEGLIGENCE - SURVIVAL
49. All preceding paragraphs of this Complaint are incorporated herein, as if set forth
more fully at length.
50. On or around November 16, 2017, the pharmacy located at Wal-Mart Supercenter
#3633 received a defective shipment of bottles marked as containing Clopidogrel 75 mg tablets
when the bottles actually contained Simvastatin.
51. The Wal-Mart Defendants were responsible for the operation of the pharmacy

located at Wal-Mart Supercenter #3633, where Raymond J. Omer, Jr, was negligently and

inappropriately sold Simvastatin instead of Clopidogrel,

=o.
Case 1:20-cv-00449-JPW Document 1-3 Filed 03/16/20 Page 14 of 19

.

52. The Wal-Mart Defendants had a duty to establish and execute policies,
procedures, and guidelines relevant to the operation of the pharmacy located at Wal-Mart
Supercenter #3633, tailored for the purpose of preventing customers from receiving incorrect
medications.

53, The Wal-Mart Defendants had a duty to hire, train, supervise, and retain qualified
employees, pursuant to its operation of the pharmacy located at Wal-Mart Supercenter #3633
who would not place customers in danger by providing them with incorrect medications.

54. The Wal-Mart Defendants breached their duties by failing to establish and
execute reasonable policies and procedures sufficient 10 prevent its customers from receiving
incorrect medications, thereby causing Raymond J. Orner, Jr. to receive and ingest an incorrect
and inappropriate medication,

55. | The Wal-Mart Defendants breached its duties by failing to hire, train, supervise,
and retain qualified employees capable of ensuring that customers did not receive incorrect and
inappropriate medications, thereby causing Raymond J. Orner, Jr. to receive and ingest an
incorrect and inappropriate medication.

56. As a direct result of the negligence of the Wal-Mart Defendants, Raymond J.
Orner was given the wrong medication, which he then ingested under the assumption and belief
that he was taking the proper medication which he had been prescribed.

37. As a direct result of the negligence of the Wal-Mart Defendants, Raymond J.
Omer never received the proper medication which he had been prescribed, which proximately

caused his heart attack and death on December 12, 2017.

10
Case 1:20-cv-00449-JPW Document 1-3 Filed 03/16/20 Page 15 of 19

WHEREFORE, Plaintiff, Cindy M. Omer, Individually and as Administratrix of the
Estate of Raymond J. Omer, Jr., claims damages of the Defendants Wal-Mart Stores East, L.P.,
and Wal-Mart Supercenter #3633, and demands compensatory damages from the Wal-Mart
Defendants in an amount in excess of the jurisdictional arbitration limits, together with interest,
costs of suit, and any other relief this Honorable Court deems appropriate to recover for which
this suit is filed.
COUNT V

CINDY M. ORNER, Individually and as ADMINISTRATRICX of the ESTATE OF
RAYMOND J. ORNER, JR., Deceased vs. WAL-MART DEFENDANTS

WRONGFUL DEATH

58. All preceding paragraphs of this Complaint are incorporated herein, as if set forth
more fully at length.

59. All of the actions and/or inactions of the Wal-Mart Defendants. as described
above, as well as their breaches of the duty of care owed to Raymond J. Omer, Jr., increased the
risk of harm to him and caused and/or contributed to his death on December 12, 2017.

60. The persons entitled by law to recover damage for Raymond J. Orner’s wrongful

death, identified herein, have sustained the following damages and losses:

a. All money expended for surgical, hospital, and nursing
expenses incurred prior to the death of Raymond J. Omer,
Jr;

b. All money expended for funeral and estate expenses

because of the death of Raymond J. Orner, Jr.; and,

C. They have forever been denied and forever lost the
services, society and comfort, as well as the assistance,
guidance, counseling, companionship, solace and
protection of the Decedent, Raymond J, Orner, Jr.

1]
Case 1:20-cv-00449-JPW Document 1-3 Filed 03/16/20 Page 16 of 19

WHEREFORE, Plaintiff, Cindy M. Orner, Individually and as Administratrix of the
Estate of Raymond J, Orner, Jr., claims damages of the Defendants Wal-Mart Stores East, L.P.,
and Wal-Mart Supercenter #3633, and demands compensatory damages from the Wal-Mart
Defendants in an amount in excess of the jurisdictional arbitration limits, together with interest,
costs of suit, and any other relief this Honorable Court deems appropriate te recover for which
this suit is filed.
A JURY TRIAL IS DEMANDED.

Respectfully submitted,

ROBERT PEIRCE & ASSOCIATES, P.C.

wy. SOTA

scOrT M. SIMON, IRE
nsel for Plaintiff

12
Case 1:20-cv-00449-JPW Document 1-3 Filed 03/16/20 Page 17 of 19

i

IN THE COURT OF COMMON PLEAS OF FRANKLIN COUNTY, PENNSYLVANIA

Civil Division '
CINDY M. ORNER, Individually and as
ADMINISTRATRIX of the ESTATE OF
RAYMOND J. ORNER, JR., Deceased,
No.: 2019-4862
Plaintiff,
vs,

INTERNATIONAL LABORATORIES, LLC;
WAL-MART STORES EAST, L.P.; and
WAL-MART SUPERCENTER #3633,

Defendants.

CERTIFICATE OF COMPLIANCE
I certify that this filing complies with the provisions of the Case Records Public Access
Policy of the Unified Judicial System of Pennsylvania that require filing confidential information
and documents differently than non-confidential information and documents,

mete & ASSOCIATES, P.C,

 

ES. M. SIMO QUIRE
No,: 3075
Covel for Plaintiff
Case 1:20-cv-00449-JPW Document 1-3 Filed 03/16/20 Page 18 of 19

i
IN THE COURT OF COMMON PLEAS OF FRANKLIN COUNTY, PENNSYLVANIA
|
Civil Division .
CINDY M. ORNER, Individually and as
ADMINISTRATRIX of the ESTATE OF
RAYMOND J. ORNER, JR., Deceased,
No.: 2019-4862
Plaintiff,
Vs.
INTERNATIONAL LABORATORIES, LLC;
WAL-MART STORES EAST, L.P.; and
WAL-MART SUPERCENTER #36335,

Defendants.

VERIFICATION
I verify that the averments of fact made in the foregoing Plaintiff's Complaint are true
and correct and based on my personal knowledge, information or belief. 1 understand that
averments of fact in said document are made subject to the penalties of 18 Pa. C.S. $4904,

relating to unsworn falsifications to authorities.
Case 1:20-cv-00449-JPW Document 1-3 Filed 03/16/20 Page 19 of 19

IN THE COURT OF COMMON PLEAS OF FRANKLIN COUNTY, PENNSYLVANIA
Civil Division :

CINDY M. ORNER, Individually and as
ADMINISTRATRIX of the ESTATE OF

RAYMOND J, ORNER., JR.. Deceased,

No.: 2019-4862
Plaintiff,
VS.

INTERNATIONAL LABORATORIES, LLC;

WAL-MART STORES EAST, L.P.; and

WAL-MART SUPERCENTER #3633,

Defendants.

CERTIFICATE OF SERVICE
I hereby certify that a true and correct copy of the foregoing Complaint was served by
first class United States mail, postage pre-paid, upon counsel for the Defendants, addressed as

follows, this 25" day of February 2020.

Elisa M. Boody, Esquire Maureen E. Daley, Esquire
McDonnell & Associates, P.C. William C. Stubits, Esquire
Metropolitan Business Center Rawle & Henderson, LLP

860 Ist Avenue, Suite 5B The Widener Building

King of Prussia, PA 19406 1339 Chestnut Street, 17" Floor
fAttorney for Wal-Mart Defendants) Philadelphia, PA 19107

(Attorney for international Laboratories, LLC)

Respectfully submitted,
ROBERT PEIRCE & ASSOCIATES, P.C.

(ees /O-

reper SIMON, ES RE
ne for Plaintiff
